f:'!J
                                                                                                                ~       .~   ......
                                                                                         2o~. .~                , ·~ ·c· L)
                                             NO. 29,269                                 uOc:- IJ
                                                                                             FILED IN
                                                                                ,~'~;~, COURT OFPt-;
                                                                                    6thSr,.·r·
                                                                            ···• »;"''~.•.P•.
                                                                                                       I·•/g
                                                                                                     APPEALS
                                                                           : ..:·~       ~ ... ,
                                                                                             f  I I .
                                                                                           TEXARKANA,I
                                                                                                      TEXAS
                                                                                                         •.         I



    STATE OF TEXAS                                §     IN THE DISTRiQT COURTr".:/':··f.J;.,
                                                                         10/15/2015 8:37:00
                                                                       ........      I
                                                                                          ;'·;AM
                                                                                          ... r_
                                                                                                               ..,,, •
                                                                                                         0'••'1J••'
                                                  §                                                DEBBIE AUTREY
                                                                                                           ... ,
                                                                                                      Clerk
                                                                                                          . "'· I ... 't· ...
    vs.                                          §     354TH JUDICIAL DISTRICT                                          '/      i-

                                                  §
    REBEKAH THONGINH ROSS                         §     HUNT COUNTY, TEXAS



                                      NOTICE OF APPEAL

    TO THE HONORABLE .JUDGE OF SAID COURT:



I         Now comes REBEKAH THONG INH, Defendant in the above styled and numbered cause,

    and gives this written notice of appeal to the Court of Appeals of the State of Texas from the
t   judgment of conviction and sentence herein rendered against REBEKAH THONGINH ROSS.




                                               Greenville, Texas 75404
                                               Tel: (903) 513-0510
                                               Fax: (903) 200-1359
                                               E-Mail: jessicaedwardslaw@gmail.com


                                  CERTIFICATE OF SERVICE

           This is to certify that on October 13, 2015, a true and correct copy of the above and

    foregoing document was served on the Hunt Cou         istrict Attorney's Oftice by hand delivery.



                                                                                                                                      II
                                                                                                                                      1


                                                                                                                                      I